As filed with the Securities and Exchange Commission on June 30, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 144 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 147 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on July 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Cash Management Portfolio, Emerging Markets Local Income Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio and Multi-Sector Portfolio have also executed this Registration Statement. ^ Eaton Vance Diversified Income Fund A diversified fund seeking total return Prospectus Dated ^ July 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Redeeming Shares 22 Investment Objective & Principal Policies and Risks 6 Shareholder Account Features ^ 22 Management and Organization 13 Tax Information 24 Valuing Shares 17 Financial Highlights 26 Purchasing Shares 17 Appendix A ^ - Portfolio Overview 28 Sales Charges 20 This prospectus contains important information about the Fund and the services ^ available to shareholders. Please save it for reference. Fund Summary Investment Objective and Principal Strategies. The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The Fund seeks to achieve its objective by primarily allocating assets among other registered investment companies managed by Eaton Vance Management ("Eaton Vance") or its affiliates that invest in different asset classes (the "Portfolios"). Under normal market conditions, the Fund invests at least 85% of its net assets in income instruments, including, but not limited to, senior and subordinated debt obligations, preferred stock and convertible securities. The Fund seeks a total return that exceeds the Merrill Lynch 3-Month London Interbank Offered Rate (LIBOR) Index over the long-term; however, there is no assurance it will do so. The amount of the Funds assets committed to any one asset class or market segment will fluctuate. The Fund also may invest directly in securities or other instruments to gain exposure to sectors of the market the investment adviser believes may not be represented or are underrepresented by the Portfolios, to hedge certain Portfolio exposures and/or to otherwise manage the exposures of the Fund. Under normal market conditions, the Funds direct investments in foreign securities, together with its ^ investments in Portfolios that primarily hold foreign securities, will not exceed 25% of its net assets. The Fund may invest in individual securities of any credit quality, including those rated below investment grade (so-called "junk bonds"). The Fund may invest in U.S. and foreign securities and other instruments, including sovereign debt (including debt issued by emerging market countries), high yield corporate bonds, floating-rate loans and mortgage-backed securities ("MBS"). The Fund engages in derivative transactions to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the duration of obligations held, to manage certain investment risks and/or as a substitute for the purchase or sale of securities or currencies. The portfolio managers also use active management techniques such as securities lending, short sales, repurchase agreements, reverse repurchase agreements and forward commitments. The Fund may invest up to 15% of its net assets in other assets, including common stocks. Under normal market conditions, the Fund expects to maintain a target portfolio duration of 0 to 5 years. Subject to shareholder approval and receipt of any required tax rulings, the Boards of Trustees of the Eaton Vance Mutual Funds Trust (on behalf of the Fund) and the Global Macro, International Income and Emerging Markets Local Income Portfolios (the Global Portfolios) have authorized the Fund and the Global Portfolios to invest in commodities-related investments to the extent permitted by law. Commodities-related investments may include (but are not limited to) futures contracts on commodities and options thereon, commodity exchange-traded funds and notes, total return swaps on commodity indices, commodity-linked notes and commodity-related warrants. The value of commodities-related investments will generally be affected by overall market movements and factors specific to a particular industry or commodity, which may include weather, health, political and regulatory developments. Principal Risk Factors. Debt securities and floating-rate loans rated below investment grade and unrated investments of comparable quality (lower rated investments) have speculative characteristics because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these investments to make principal and interest payments. Such issuers are more likely to default on their payments of interest and principal owed than issuers of higher rated investments, and such defaults may reduce the Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. In the case of floating-rate loans, the specific collateral used to secure a loan may decline in value or become illiquid, which would adversely affect the loans value. Lower rated investments also may be subject to greater price volatility than higher rated investments. Changes in prevailing interest rates in the United States or abroad may affect the value of Fund shares, depending upon the currency denomination of security holdings, whether derivative transactions magnify or reduce sensitivity to a change, overall portfolio composition and other factors. The effect of economic and other events on the interrelationships of portfolio holdings can be complex and unpredictable. The Fund invests its assets in markets that are subject to speculative trading and volatility. Because the Fund can invest up to 25% of its net assets in foreign ^ securities , the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks may be significant. The purchase of Fund shares should be viewed as a long-term investment. Economic and other events (whether real or perceived) can reduce the demand for certain investments or for investments generally. This may reduce market prices and cause the Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. Fluctuations in the value of investments will be reflected in the Funds net asset value. Many investments with longer durations are more sensitive to changes in interest rates than investments with shorter durations, usually making them more volatile. A rising interest rate environment may also extend the average life of mortgages underlying MBS. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, the Fund may be subject to prepayment risks. Prepayments of securities priced at a premium may result in losses. Prepayments 2 may reduce the Funds income because the prepayment proceeds may be invested in lower-yielding investments. Interest rates and prepayment risks are reduced for floating-rate loans and adjustable rate securities. The value of the shares of the Fund is sensitive to stock market volatility since it may invest in equity securities. If there is a decline in the value of publicly-traded stocks, the value of Fund shares will also likely decline.
